                                                                       SO ORDERED.


                                                                       Dated: November 5, 2018
 1
 2
 3                                                                     ______________________________________
                                                                       Madeleine C. Wanslee, Bankruptcy Judge
 4
 5
 6
 7
                                 UNITED STATES BANKRUPTCY COURT
 8                                     DISTRICT OF ARIZONA
 9     In re                                              )   CHAPTER 11
                                                          )
10     GILBERT HOSPITAL, LLC ,                            )   Case No.: 2:14-bk-01451-MCW
                                                          )
11                                                        )   STIPULATED ORDER DISMISSING
                              Debtor.                     )   DEBTOR’S CHAPTER 11 CASE AND
12                                                        )   RETENTION OF JURISDICTION
                                                          )
13                                                        )
                                                          )
14
15
               THIS MATTER comes before the Court upon the United States Trustee’s (“UST”)
16
17    Motion to Dismiss the Debtor’s Chapter 11 Case (“Motion”); and upon consideration of any

18    responses, whether formal or informal by the undersigned parties to this Stipulated Order and the
19    undersigned parties agreeing and stipulating to the within terms of this Stipulated Order, and it
20
      appearing that sufficient notice of the Motion has been given; and good and sufficient cause
21
      appearing for the relief set forth in this Order:
22
23
               IT IS ORDERED dismissing the Debtor’s Chapter 11 case of Gilbert Hopsital, LLC,
24
      case no.: 2:14-bk-01451-MCW;
25
               IT IS FURTHER ORDERED that the Bankruptcy Court for the District of Arizona
26
27    retains jurisdiction over the following matters:

28             1.     any pending adversary proceedings;


                                                     1
     Case 2:14-bk-01451-MCW           Doc 2090 Filed 11/05/18 Entered 11/06/18 08:18:02               Desc
                                       Main Document Page 1 of 3
 1           2.      any relevant motions or proceedings occurring in this court regarding pending
 2     appeals in this case;
 3
             3.      any further proceedings regarding the court’s sanction order dated September 24,
 4
      2018 over the Brinkman, Portillo, Ronk law firm; and
 5
 6            4.        The Creditor Trust and its further administration, including but not limited to

 7    claims litigation, any claims against counsel for the Creditor Trust, the prior Trustee or creditor
 8
      board, any litigation relating to historical, present or future expenditures of the Creditor Trust
 9
      and any litigation relating to historical, present or future creation, management and control of the
10
      Creditor Trust.
11
12
13                                                             DATED AND SIGNED ABOVE.
14
15
      Agreed as to both form
16    and content:
17
18    ILENE J. LASHINSKY
      United States Trustee
19    District of Arizona
20
      /s/ EKB (#024174)
21    Edward K. Bernatavicius
      Trial Attorney
22
23    /s/ TJS (#007492)____________
      Thomas J. Salerno
24    Christopher Simpson
25    Stinson Leonard Street, LLP
      1850 N. Central Ave., Ste. 2100
26    Phoenix, AZ 85004
      Attorneys for GH USC Trustee
27
28                                                   2




     Case 2:14-bk-01451-MCW            Doc 2090 Filed 11/05/18 Entered 11/06/18 08:18:02                   Desc
                                        Main Document Page 2 of 3
 1
 2
      /s/ MWC (#007356)_______
 3    Michael W. Carmel
      Michael W. Carmel, LTD.
 4    80 E. Columbus Avenue
      Phoenix, AZ 85012
 5
      Attorney for Michael W. Carmel, LTD.
 6
      /s/ SDJ (#018420)____________
 7    Steven D. Jerome
      Snell & Wilmer
 8
      One Arizona Center
 9    400 E. Van Buren St., Ste. 1900
      Phoenix, AZ 85004
10    Attorneys for Southwest Medical
11
12
13    /s/ KLH (#012750)_____________
      Keith Hendricks
14
      Moyes Seelers & Hendricks
15    1850 North Central Avenue
      Suite 110 Phoenix, AZ 85004
16    Attorney for Dr. Timothy Johns
17
18
19
20
21
22
23
24
25
26
27
28                                           3




     Case 2:14-bk-01451-MCW      Doc 2090 Filed 11/05/18 Entered 11/06/18 08:18:02   Desc
                                  Main Document Page 3 of 3
